 

 

Exhibit 10.18

 

CONVERSION AGREEMENT

 

This Conversion Agreement (the “Agreement”) executed and effective on March __,
2020 and effective as of the date set forth below, by and between Torchlight
Energy Resources, Inc., a Nevada corporation (the “Company”), Hudspeth Oil
Corporation, a Texas corporation and wholly-owned subsidiary of the Company
(“Hudspeth”), and _____________________________ (“Holder”). The Company,
Hudspeth and Holder will each be referred to herein as a “Party” and
collectively referred to herein as “Parties.”

 

WHEREAS, the Company issued the Holder a 16% Series C Unsecured Convertible
Promissory Note on October 17, 2018 (the “Note”);

 

WHEREAS, the Holder desires to convert its entire principal amount and all
accrued and unpaid interest thereon under the Note into a Working Interest (as
defined in the Note), according to the conditions of the Note;

 

WHEREAS, to induce Holder to elect such conversion, the Company has agreed to
provide additional consideration to Holder, as provided in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, including the recitals set forth hereinabove, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the signatory parties hereto agree to enter this Agreement, on the
following terms:

 

1.       Conversion. The Holder hereby elects to convert the entire principal
amount and all accrued and unpaid interest thereon under the Note into a Working
Interest (as defined in the Note), according to the conditions of the Note,
whereby all principal and interest will convert into the Working Interest (the
“Conversion”). The Holder surrenders and has attached to this Agreement the
original version of the Note for conversion and cancellation, along with an
executed Notice of Conversion (Annex A to the Note).

 

2.       Working Interest Assignment and Limited Carry. Upon the Conversion,
Hudspeth will assign to Holder a proportionate share of working interest as
reflected in the form assignment attached to this Agreement as Exhibit A and
incorporated herein by reference (“Assignment”). The Assignment is subject to
the consent of the lessor of the underlying leases and will not be effective
unless and until that consent is received. For the remainder of the 2020
calendar year, Hudspeth shall pay all costs and expenses attributable to the
assigned Working interest, except where prohibited by law or regulation.
Beginning January 1, 2021, Holder’s Working interest will be treated as a cost
bearing interest consistent with the underlying operating agreements and lease
obligations.

 

Conversion Agreement
Page 1 of 1

 

 

3.       Top-Off Obligation. If (a) the Company sells its entire interest in
Hudspeth or Hudspeth sells its entire working interest in the Orogrande Project
(as defined in the Note), (b) as part of such sale, either the Company or
Hudspeth exercises its drag-along rights or the Holder exercises its tag-along
rights under the Participation Agreement (as defined in the Assignment) and the
Holder’s entire Working Interest is sold, and (c) the gross proceeds received by
the Company/Hudspeth and the Holder in such transaction (a “Liquidation
Transaction”) are equal to less than $3,000,000; then the Company shall pay the
Holder an amount equal to $3,000,000, (i) less gross proceeds the Holder
received in the Liquidation Transaction, (ii) less the amount of the carry the
Holder received under section 2 of this Agreement prior to the Liquidation
Transaction, and (iii) less any gross proceeds the Holder received in any
farmouts occurring prior to the Liquidation Transaction. Neither the Company nor
Hudspeth will have any obligations under this section in a transaction where the
Holder sells the Working Interest or any portion thereof in a transaction that
is not a Liquidation Transaction. Further, if the Holder transfers the Working
Interest or any portion thereof in any transaction, the transferee thereof will
have no rights under this section with respect to the interest it received and
all rights hereunder will be deemed terminated with respect to that interest.

 

4.       Warrant to Purchase Common Stock. The Company will issue the Holder a
warrant to purchase 250,000 restricted shares of common stock of the Company,
which warrant will have a term of five years and an exercise price of $0.70 per
share.

 

5.       Representations and Warranties of Parties. Each of the Parties hereto
represents and warrants that (i) such Party has the full right, power and
authority to enter into this Agreement; and (ii) when fully executed by all
Parties, this Agreement will constitute the binding obligation of such Party,
fully enforceable against such Party in accordance with the terms of the
Agreement.

 

6.       Representations and Warranties of Holder. The Holder represents and
warrants that (i) the Holder owns the Note free and clear of any liens, claims,
equities, charges, options, rights of first refusal, encumbrances or other
restrictions, and (ii) the Holder is an “accredited investor” as that term is
defined pursuant to Section 501 of Regulation D under the Act.

 

7.       Notices. All communications required or permitted under this Agreement
shall be in writing and any communication or delivery hereunder shall be deemed
to have been duly given the first business day following the date of actual
receipt if hand delivered, or one day after sent by nationally recognized
overnight courier, or on the second business day after mailing if mailed by
registered or certified mail, postage prepaid, addressed to the party being
notified as set forth below. Any party may, by written notice so delivered to
the other, change the address to which delivery shall thereafter be made.
Notices to the parties hereto shall be made at the addresses set forth below:

 

  (a) If to the Company or Hudspeth, to:               Torchlight Energy
Resources, Inc.       Attn: John Brda, President       5700 Plano Parkway, Ste.
3600       Plano, Texas 75093             (b) If to Holder, to:                
                       

Conversion Agreement
Page 2 of 2

 

 

8.       Binding Effect. This Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective
representatives, successors, affiliates, assigns and heirs.

 

9.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to principles of
conflict of laws. In any action between or among any of the parties, whether
arising out of this Agreement or otherwise, each of the parties irrevocably
consents to the exclusive jurisdiction and venue of the federal and state courts
located in Collin County, Texas.

 

10.       Severability. Wherever possible, each provision of this Agreement,
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalidated under applicable law, such provision shall be ineffective to the
extent of such provision only and the remaining provisions of this Agreement
shall remain fully effective.

 

11.       Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall be deemed one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

12.       Entire Agreement. This Agreement constitutes the entire agreement
among the Parties hereto pertaining to the subject matter hereof and supersede
all prior agreements, understandings, negotiations and discussions, whether oral
or written, of the parties pertaining to the subject matter hereof, and there
are no warranties, representations or other agreements among the parties in
connection with the subject matter hereof except as specifically set forth
herein or in documents delivered pursuant hereto. No supplement, amendment,
alteration, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by all of the parties hereto. Each of the
Parties expressly acknowledges that no promises, inducements or agreements not
herein expressed have been made to them and that the terms of this Agreement are
contractual and not merely a recital.

 

13.       Further Assurances. Each Party covenants that at any time, and from
time to time, it will execute such additional instruments and take such actions
as may be reasonably requested by the any other party to confirm or perfect or
otherwise to carry out the intent and purposes of this Agreement.

 

Conversion Agreement
Page 3 of 3

 

 

14.       Expenses. All expenses incurred by the Parties hereto in connection
with or related to the authorization, preparation and execution of this
Agreement or the transactions contemplated hereby, shall be borne solely and
entirely by the party which has incurred the same. Each of the Parties expressly
understands and agrees that in the event it shall become necessary for any party
hereto to seek enforcement hereof, or in the event of any dispute arising
hereunder, the costs and expenses of the prevailing party, including attorney’s
fees, shall be paid by the non-prevailing party.

 

15.       Voluntary Nature of Agreement. Each of the Parties expressly
acknowledges that each of them has had the opportunity to discuss this Agreement
with their respective legal counsel; that each of them has read this Agreement;
that each of them understands the terms of this Agreement, the significance and
effect of this Agreement, and the release of the matters referenced herein and
enters into same voluntarily and with full knowledge of the effect thereof, and
believes the release of the matters upon the terms and conditions set forth in
this Agreement to be in each party’s respective best interest.

 

IN WITNESS WHEREOF, the Parties hereto have executed or caused this Agreement to
be executed as of the date set forth above.

 

  TORCHLIGHT ENERGY RESOURCES, INC.       By:      John Brda, President        
Hudspeth Oil Corporation       By:     John Brda, President       HOLDER:      
     

Conversion Agreement
Page 4 of 4

 